DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 requires the first coupling portion to be magnetically coupled to the second coupling portion.  Claim 11 depends ultimately from claim 1, wherein line 17 of claim 1 line recites that the second coupling portion is hingedly coupled to the first coupling portion and that the geometry member includes a first and second geometry 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2 recites “shape of a plate”, which is unclear since a plate does not describe a specific shape.  This limitation will be interpreted as meaning that the geometry member has a thickness that is substantially smaller than its length and its height. 
Regarding claim 11, line 2 recites “the first coupling is magnetically coupled to the second coupling portion”, which is indefinite since it appears that claim 11 is mixing embodiments of the invention since the magnetic coupling is described with respect to Figure 5 and specifically states that the magnetic coupling can be used to “select one out of the plurality of geometry modules…as preferred and couple the selected 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “strap” in claim 5 is used by the claim to mean “a thin elongated member,” while the accepted meaning is “a narrow usually flat strip…used for securing, holding together, or wrapping.” The term is indefinite because the specification does not clearly redefine the term.  It is suggested to rephrase the claim to recite that the geometry member includes a strip portion having an elongated shape while maintaining a constant width.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ashburn (US2017/0303665) in view of Kassai (US5178170) and Bender (US2004/0107975).
Regarding claim 1, Ashburn discloses a cosmetic applicator (Figures 1-8), comprising: a drawing unit (160,150,122,148) including: a first body (160) having a reservoir (not labeled, interior of 160; additionally refer to Paragraph [0026]) configured to contain a cosmetic (100; refer to Paragraph [0026]); and an applicator tip (122) extended from the first body (best shown in Figures 2-4), and configured to apply the cosmetic on a face (Paragraph [0026]); and a cap unit (110,130) detachably coupled to the drawing unit (Paragraph [0025]), the cap unit including: a second body (130) detachably coupled to the drawing unit (Paragraph [0025]), wherein the 10second body accommodates the applicator tip when the cap unit is coupled to the drawing unit (Paragraph [0025]); and a geometry module (110) connected to the second body (refer to Figure 4 and Paragraph [0025]), and configured to guide the applicator tip on the face around an eye (Paragraph [0023]), wherein the second body includes a first coupling portion (portion of exterior  wherein the first geometry member has a first side edge, a second side edge positioned opposite to the first side edge, and a third side edge connecting an end of the first side edge and an end of the second side edge, wherein a distance between the first side edge and the second side edge increases in a direction toward the third side edge, and wherein the second geometry member has a fourth side edge, a fifth side edge positioned opposite to the fourth side edge, and a sixth side edge connecting an end of the fourth side edge and an end of the fifth side edge, wherein a distance between the fourth side edge and the fifth side edge decreases in a direction toward the sixth side edge.  However, Ashburn does disclose that the geometry member may “be a straight edge or a curved edge…it may have a single gradual curve, or it may have multiple curves or a pattern” (refer to Paragraph [0035]) thereby demonstrating that the shape of the geometry member can be modified.
Kassai discloses a similar cosmetic applicator (50) comprising a second body (52, 58 and 62) and a geometry module (54, 56) wherein the geometry module is 
The combination of Ashburn and Kassai does not disclose wherein the first geometry member has a first side edge, a second side edge positioned opposite to the first side edge, and a third side edge connecting an end of the first side edge and an end of the second side edge, wherein a distance between the first side edge and the second side edge increases in a direction toward the third side edge, and wherein the second geometry member has a fourth side edge, a fifth side edge positioned opposite to the fourth side edge, and a sixth side edge connecting an end of the fourth side edge and an end of the fifth side edge, wherein a distance between the fourth side edge and the fifth side edge decreases in a direction toward the sixth side edge; however, geometry members having different shapes are extremely well-known as demonstrated by Bender.  
Bender discloses a geometry member for applying makeup to a user’s eye.  Bender’s geometry member comprises a first geometry member and a second geometry member (refer to annotated Figure 2, below), wherein the first geometry member has a first side edge (refer to annotated Figure 2, below), a second side edge positioned opposite to the first side edge (refer to annotated Figure 2, below), and a third side edge (refer to annotated Figure 2, below) connecting an end of the first side edge and an end of the second side edge, wherein a distance between the first side edge and the second side edge increases in a direction toward the third side edge (the first and second side edges are shown to diverge), and wherein the second geometry 

    PNG
    media_image1.png
    4
    9
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    462
    686
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Ashburn, Kassai, and Bender disclose the cosmetic applicator according to claim 1, as applied above.  Per the modification, the geometry member of Bender was incorporated into the cosmetic applicator of the combination of Ashburn and Kassai, wherein Bender’s geometry member has a shape of a plate (“thin, flexible body”, see Bender’s Abstract).  Thus, the combination of Ashburn, Kassai, and Bender discloses the cosmetic applicator according to claim 1, wherein the geometry member has a shape of a plate.
Regarding claim 3, the combination of Ashburn, Kassai, and Bender disclose the cosmetic applicator according to claim 1, as applied above.  Per the modification addressed in claim 1, the third side edge of Bender was incorporated into the geometry member of the combination of Ashburn and Kassai, wherein Bender’s third side edge 

    PNG
    media_image3.png
    284
    398
    media_image3.png
    Greyscale

Regarding claim 4, the combination of Ashburn, Kassai, and Bender discloses the cosmetic applicator according to claim 2, as applied above.  Per the modification addressed in claim 1, the geometry member of Bender was incorporated into the cosmetic applicator of the combination of Ashburn and Kassai, wherein Bender’s geometry member comprises an opening (54).  Thus, the combination of Ashburn, Kassai, and Bender provides the applicator according to claim 2, wherein the geometry member includes an opening.
Regarding claim 6, the combination of Ashburn, Kassai, and Bender discloses the cosmetic applicator according to claim 2.  Per the modification addressed in claim 1, the geometry member of Bender was incorporated into the cosmetic applicator of the combination of Ashburn and Kassai, wherein Bender’s geometry member has a thickness, and the thickness of the geometry member decreases as it goes toward an edge of the geometry member (refer to annotated Bender Figure 2, below which shows a first thickness spaced apart from an edge of the geometry member and a second thickness located near an edge of the geometry member wherein the thickness near the edge is less than the thickness spaced apart from the edge).  

    PNG
    media_image4.png
    367
    584
    media_image4.png
    Greyscale

Regarding claim 8, the combination of Ashburn, Kassai, and Bender disclose the cosmetic applicator according to claim 1, as applied above.  Ashburn further discloses the cosmetic applicator according to claim 1, as applied above, wherein the second body further includes an accommodation portion (hollow interior of 130) being formed at an end (bottom end, with respect to the orientation defined in Figure 4) of the second body and accommodates the applicator tip (Paragraph [0025]), and wherein the first 
Regarding claim 9, the combination of Ashburn, Kassai, and Bender disclose the cosmetic applicator according to claim 8, as applied above.  Per the modification addressed in claim 1, the first and second coupling portion of Kassai were incorporated into the cosmetic applicator of Ashburn such that the geometry module is configured to rotate about the first coupling portion.  While the shape of Kassai’s first and second coupling portion isn’t illustrated in the figures, the coupling portion is defined as a brad (refer to Column 3, lines 52-54).  Brads are typically provided with circular head portion, the circumference of which defines a convex surface.  The coupling portion which the brad engages with is not defined, however it is well known to use a brad for coupling a hollow circular shape.  The interior of a hollow circular shape provides a concave coupling portion.  Thus, the brad has a convex shape and is configured to be inserted into the concave coupling portion in order to complete the couple.  Therefore, it would have been obvious to further modify the combination of Ashburn, Kassai, and Bender such that one of the first and second coupling portions is concave and the other is convex and the convex coupling is configured to be inserted into the concave coupling portion, since Kassai discloses that one of the coupling members is a brad, and it is well-known in the art to use brads to couple concave members.  
Regarding claim 13, the combination of Ashburn, Kassai, and Bender disclose the cosmetic applicator of claim 8, as applied above.  Per the modification addressed in claim 1, the coupling portion of Kassai was incorporated into the cosmetic applicator of Ashburn such that the geometry module is configured to rotate about the first coupling .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashburn, Kassai, and Bender as applied to claim 2 above, and further in view of Bakken (US6305389).
Regarding claim 5, the combination of Ashburn, Kassai, and Bender discloses the cosmetic applicator according to claim 2, as applied above.  Per the modification addressed in claim 1, the geometry member of Bender was incorporated into the cosmetic applicator of the combination of Ashburn and Kassai, wherein Bender’s geometry member includes a strap portion (not labeled, refer to annotated Figure 2, below) that is elongated.  The combination does not explicitly disclose that the strap portion has a constant thickness.  Bakken discloses a similar cosmetic applicator (1) having a geometry member (2) having a constant thickness (9, refer to Column 3, lines 45-47).  Refer additionally to Figures 1-3.  Therefore it would have been an obvious matter of design choice to modify the cosmetic applicator of the combination of Ashburn, Kassai, and Bender such that the strap has a constant width, as taught by Bakken, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.


    PNG
    media_image5.png
    368
    527
    media_image5.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashburn, Kassai, and Bender in view of Silverberg (US2019/0239622).
Regarding claim 10, the combination of Ashburn, Kassai, and Bender discloses the applicator according to claim 9, as applied above.  The coupling portion of Ashburn, Kassai, and Bender is comprised of a brad fastener and thus, does not disclose the concave portion including a protrusion formed on an inner side of thereof, or that the convex portion includes a groove formed on an outer side thereof.  Silverberg discloses a cosmetic applicator (Figure 7) for applying a cosmetic to a user’s eye wherein the applicator comprises a series of detachable applicator tips (48).  The detachable applicator tips are mechanically fastened to the applicator via any combination of well-known female to male fasteners, including protrusions and grooves (Paragraph [0042]), magnetic couplings (refer to Paragraph [0042]), or fasteners, similar to that of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashburn, Kassai, and Bender as applied to claim 9 above, and further in view of Seidler (US6961977).
Regarding claim 11, the combination of Ashburn, Kassai, and Bender disclose the cosmetic applicator of claim 9, as applied above.  The combination does not disclose wherein the first coupling is magnetically coupled to the second coupling portion; however, magnetic hinged couplings are well-known as demonstrated by Seidler.  Seidler discloses a cosmetic applicator having a first (16) and second (18) magnetic coupling portions.  The first and second coupling portion allow for hinged rotation about .
 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashburn, Kassai, and Bender and further in view of Cassai (US4165755).
Regarding claims 15-20, the combination of Ashburn, Kassai, and Bender discloses the cosmetic applicator according to claim 1, as applied above.  The combination of Ashburn, Kassai, and Bender does not disclose that the coupling includes a stopper; however, per the modification, the pivoting coupling of Kassai was incorporated into the applicator of Ashburn, such that the geometry member can rotate about the coupling.  Kassai’s pivoting coupling as shown in Figures 6-9, demonstrates that the geometry member is able to pivot and also to maintain a fixed position via a stopper, but is silent on the mode by which the pivoting is stopped.  Stoppers that prohibit partial rotation, however are well-known in the art, as demonstrated by Cassai.  Cassai provides a cosmetic applicator (10) having a pivotable applicator (30) comprising a first coupling portion (28a) with a plurality of first stoppers (110), having a concave shape formed toward the second coupling portion (best shown in Figure 6) disposed on an inner .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-11, 13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lovie (US1974825); Cabon (US2020/0069031).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799